DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered.
Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are moot due to new ground rejection below. persuasive:
For claim 1, Applicant argued:” D1 at least fails to disclose the following features in amended claim 1: 
the pre-configured SI configuration information is further arranged to determine which target SI can be delivered to the terminal” and BYUN and Rune also do not discloses the claim limitation.
	 In response, Examiner respectfully disagrees:
	The specification does not specifically state that the pre-configured SI configuration (but the configuration in the first SI request) is arranged to determine which target SI can be delivered to the terminal. The specification appears suggesting 
	Applicant’s arguments on independent claims 14 and 20 and the dependent claims are based on his arguments on claim 1, to which Examiner’s responses are the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-10, 14-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (SAMSUNG ET AL: "On-demand SI support in high layer functional split", 3GPP DRAFT; R3-172250, FRANCE, vol. RAN WG3, no. Qingdao; 20170627 - 20170629, 20 June 2017, NPL dated 1/19/21, 4 pages) in view of BYUN (US 20180338277 A1), further in view of Rune (US 20200084703 A1) and Nam (US 20180278314 A1).     
Other Relevant prior art:  
Nam (US-20180278314-A1) suggest that minimum system information (RMSI) is equivalent to pre-configured (e.g., [0129]);

	For claim 1, D1 discloses a method for information transmission, the method comprising:
	receiving, by a distributed unit (DU), a pre-configured System Information (SI) configuration from a centralized unit (CU) (step 1 of FIG. 1 “Step 1: gNB-CU sends the first F1AP message, i.e., SI TRANSFER, to gNB-DU, which includes PRACH configurations for each on-demand SI message, containers for minimum SI and on-demand SI message(s), and scheduling information for each SI message. Alternatively, such information can be transmitted via different messages depending on the implementation”, page 2) wherein the pre-configured SI configuration is arranged to determine whether an SI can be delivered to a terminal (suggested by “Step 2: the gNB-DU stores all on-demand SI messages and the corresponding PRACH configurations”, page 2; note that minimum SI is a pre-configured SI);
	receiving, by the distributed unit (DU) and without passing through the CU a first System Information (SI) request for a target SI transmitted from the terminal in a first message MSG1 during a random access channel (RACH) procedure (FIG. 1 shows UE sends a message “PRACH preamble (SI request) to DU” in view of “Step 4: Once the UE wants to request certain SI, it sends the corresponding ”, page 2 in view of FIG. 1 and “SI request is indicated using MSG 1”, step2 of first text box in Section 1, page 1);
	determining, by the DU, whether or not to deliver the target SI to the terminal based on the received pre-configured SI, wherein the first system information being arranged to determine which target SI can be delivered to the terminal), and wherein the configuration information is arranged to determine which target SI can be delivered to the terminal (“Step 5: gNB-DU deduces the requested SI based on the configuration of the received preamble”, page 2 in view of FIG. 1);
	generating, by the DU, a first SI request response based on the determination, wherein the SI request response comprises a first SI request response that comprises the target SI when the DU determines to deliver the target SI (“Step 6: gNB-DU confirms the request of UE by sending Msg2”, page 2 in view of FIG. 1); and
	transmitting, by the DU, the first SI request response with or without the target SI to the terminal (“Step 7: gNB-DU sends the requested SI to UE”, page 2 in view of FIG. 1);
the pre-configured SI configuration information is further arranged to determine which target SI can be delivered to the terminal ((step 1 of FIG. 1 “Step 1: gNB-CU sends the first F1AP message, i.e., SI TRANSFER, to gNB-DU, which includes PRACH configurations for each on-demand SI message, containers for minimum SI and on-demand SI message(s), and scheduling information for each SI message. Alternatively, such information can be transmitted via different messages ”, page 2; note that CU send a first configuration request (F1AP) message that is interpreted as including the pre-configured SI information).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
	D1 does not clearly teach but BYUN, in the same field of endeavor of 5G communication, discloses: the SI is selected from among SIB 1-SIB 12 (“FIG. 5 shows an example of transmitting a master information block (MIB), system information block1 (SIB1), and other Ms … Examples of information blocks include an MIB, SIB1, SIB2, and other SIBs (SIBn)”, [0068]-[0169] in view of FIG. 5, wherein n could be 12 as shown in [0075] “SIB9 includes a Home eNodeB (HeNB) identifier (ID). SIB10 to SIB12 include a public warning message, for example, for earthquake warning” and [0071]-[0076]); and CU is configured for encoding of target SI messages (FIG. 11 shows CU sends target SI message at S1110 in view of Abstract “broadcast the system information from the CU of the BS”; note that SI messages broadcast from the CU suggests encoding SI messages at the CU), and DU is configured for encoding SI messages (FIG. 11 shows DU sending requested SI at S1150, suggesting encoding). OOSA would be motivated to apply the known technique of BYUN to the known wireless system by D1 to produce predicable results of performing 5G communication, see MPEP 2143(D).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of BYUN to the wireless system by D1 for the benefit of delivering SI to desired destination ([0019] of BYUN).
Rune, in the same field of endeavor of 5G communication, discloses: requested SI messages include NR-MIB messages (“Some of the minimum SI will be broadcast on the NR-PBCH, e.g., denoted Master Information Block (MIB or NR-MIB)”, [0095]). 
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply  the teaching of Rune on specific details of SI above to the SI disclosed by D1 in view of BYUN for the benefit of providing requested SI ([0095] of Rune).
	Independent claims 14 and 20 are rejected because they are the corresponding apparatus and non-transitory computer-readable storage medium claims and each has the same subjected matter as claim 1.
	As to claims 2 and 15, D1 in view of BYUN and Rune discloses claims 1 and 14, D1 further discloses wherein the SI request is an on-demand SI request (“Step 3: the gNB-DU sends the minimum SI to the UE in order to configure the PRACH preamble and/or resource specific for on-demand SI. Step 4: Once the UE wants to request certain SI, it sends the corresponding preamble to gNB-DU”, page 2 in view of FIG. 1), the method further comprising:
	forwarding, by the DU, the SI request to a centralized unit (CU), while transmitting the SI request response to the terminal (“Step 4: gNB-DU detects the preamble specific for SI message and sends a F1AP message, e.g., SI REQUEST, to gNB-CU, which includes information on the ”, page 3 in view of  FIG. 2).
	As to claims 3 and 16, D1 in view of BYUN and Rune discloses claims 1 and 14, D1 further discloses the SI request response generated by the DU is a Media Access Control (MAC) message (“the SI request may be sent via the MAC CE or RRC signalling in Msg3”, last paragraph of Section 1, page 1). 
	As to claims 4 and 17, D1 in view of BYUN and Rune discloses claims 1 and 14, D1 further discloses transmitting, by the DU, the SI request response to the terminal comprises:
	during an RACH procedure, transmitting, by the DU, the SI request response to the terminal in a second message MSG2 (see “MSG2: PAR (ACK for SI request)” of FIG. 1 and “Step 6: gNB-DU confirms the request of UE by sending Msg2”, page 2). 
	As to claims 6 and 19 D1 in view of BYUN and Rune discloses claims 1 and 14, Rune further discloses the DU is a gNB-DU configured for encoding of RMSI messages (“the Remaining Minimum SI ( RMSI) will be periodically broadcast on another channel, e.g., using an NR Physical Downlink Control CHannel/NR Physical Downlink Shared CHannel(NR-PDCCH/NR-PDSCH) structure”, [0095]). 	
	As to claims 7 and 22, D1 in view of BYUN and Rune discloses claimd 1 and 14, BYUN further discloses the SI request for target SI is an on-demand SI request ([0024] “FIG. 16 illustrates a procedure for providing on-demand system information according to an embodiment of the present ” in view of FIG. 16, particularly S1603 on “requested on-demand SI”) and comprises a system information block (SIB) of type SIB2, SIB3, SIB4, SIB5, SIB6, SIB7, SIB8, SIB9, SIB 10, or SIB 11, wherein the SIB is an on-demand SIB (“The SIB is subdivided into SIB-x forms according to its importance or cycle. The MIB is transmitted through a PBCH (Physical Broadcast Channel) which is a physical channel. The SIB is common control information and is transmitted through a PDCCH differently from the MIB.”, [0004] and “Examples of information blocks include an MIB, SIB1, SIB2, and other SIBs (SIBn)”, [0069] and [0072]-[0076]). 
	As to claim 9, D1 in view of BYUN and Rune discloses claim 1, D1 further discloses the MSG1-based on-demand SI request uses an RACH process and Dedicated Radio Resource Control (RRC) signaling-based on-demand SI request uses RRC signaling wherein the SI request for is a MSG1-based on-demand SI request (see Title, FIG. 1, and Section 1: the last text box “Agreements: 1 Only progress on the two agreed approaches for delivering on-demand system information (via dedicated signalling to RRC CONNECTED UEs; via Si-Message broadcast to RRC IDLE and RRC INACTIVE UEs)” and last paragraph “the SI request may be sent via the MAC CE or RRC signalling ”).
	As to claim 10, D1 in view of BYUN and Rune discloses claim 1, D1 further discloses the CU is a gNB-CU which is configured for encoding of other SI messages (see gNB-CU of FIG. 1). 
	As to claim 21, D1 in view of BYUN and Rune discloses claim 1, Rune further discloses encoding, by the DU, a master information block (NR-MIB) (“In 3GPP LTE, ”, [0004]). 
	As to claims 23 and 24, D1 in view of BYUN and Rune discloses claims 1 and 24, wherein the DU is a gNB-DU configured for encoding of NR-MIB messages (see FIG. 1 of D1 where DU is a gNB-DU and NR-MIB of Rune (e.g., see [0095]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JIANYE WU/           Primary Examiner, Art Unit 2462